CANTU, Justice,
concurring.
I concur in the results based upon an application of Thomas v. State, 587 S.W.2d 707 (Tex.Cr.App.1979) to the facts of this case. However, I am not convinced that an application of sec. 6.04(b)(2) Penal Code is appropriate to the lesser included offense of involuntary manslaughter as the majority suggests. See also Garrett v. State, 641 S.W.2d 232 (Tex.Cr.App.1981).
I continue to adhere to the belief that transferred intent does not apply to an offense containing recklessness as a culpable mental state. See opinion by this writer Garrett v. State, 624 S.W.2d 953 (Tex.App.-San Antonio 1981), rev’d, 641 S.W.2d 232.
I disassociate myself from that portion of the majority opinion that suggests the appropriateness of such an application, otherwise I agree that a conviction for the greater offense renders any error in the lesser offense application of the charge non fundamental.